Citation Nr: 0737632	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  05-32 522A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to benefits under 38 U.S.C. § 1151 for 
additional disability, claimed as residuals of an 
appendectomy, due to Department of Veterans Affairs (VA) 
surgical treatment in April 1983.  

2.  Whether new and material evidence has been presented to 
reopen a claim of service connection for residuals of small 
bowel resection secondary to service-connected amebiasis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to 
February 1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision of the VA Regional 
Office (RO) in Los Angeles, California.  In that rating 
decision, in pertinent part, the RO denied compensation 
benefits for residuals of an appendectomy and small bowel 
resection.  The veteran testified from the RO at a 
videoconference hearing held in August 2007.  

During the course of the appeal, the RO implicitly reopened 
and then decided the merits of the veteran's claim for 
service connection for residuals of small bowel resection, 
claimed secondary to the veteran's service-connected 
amebiasis, which had been previously been denied by the RO in 
1983.  The veteran had disagreed with the 1983 decision, but 
had not perfected his appeal.  Before the Board may consider 
the merits of a previously denied claim, it must conduct an 
independent review of the evidence to determine whether new 
and material evidence has been submitted sufficient to reopen 
a prior final decision.  "[T]he Board does not have 
jurisdiction to consider a claim which [has been] previously 
adjudicated unless new and material evidence is present, and 
before the Board may reopen such a claim, it must so find."  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  
Further, if the Board finds that new and material evidence 
has not been submitted, it is unlawful for the Board to 
reopen the claim.  See McGinnis v. Brown, 4 Vet. App. 239, 
244 (1993).  Accordingly, the matter appropriately before the 
Board is whether new and material evidence has been received 
to reopen the previously denied claim for service connection 
for residuals of small bowel resection secondary to service-
connected amebiasis.  

The issues of entitlement to benefits under 38 U.S.C. § 1151 
for additional disability, claimed as residuals of an 
appendectomy, due to VA surgical treatment in April 1983 and 
entitlement to service connection for residuals of small 
bowel resection secondary to service-connected amebiasis are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In a June 1983 rating decision, the RO determined that 
resection of the small bowel was unrelated to the veteran's 
service connected amebiasis; the veteran filed a notice of 
disagreement, and the RO issued a statement of the case (SOC) 
in August 1983 and supplemental statement of the case (SSOC) 
in December 2003, but the veteran did not perfect an appeal.  

2.  Evidence received since the 1983 RO decision indicates 
that from service onward the veteran had gastrointestinal 
symptoms he associated with his service-connected amebiasis 
that were relieved in part by the small bowel resection in 
1983 and a physician in service advised him that amebiasis 
would result in deterioration of his intestine; this relates 
to an unestablished fact necessary to substantiate the claim 
seeking service connection for residuals of small bowel 
resection claimed secondary to amebiasis and raises a 
reasonable possibility of substantiating the claim.  


CONCLUSION OF LAW

New and material evidence having been received, the claim of 
entitlement to service connection for service connection for 
residuals of small bowel resection secondary to service-
connected amebiasis, may be reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002 & Supp. 2007); 38 C.F.R. § 3.156 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA duty to notify and assist

The Veterans Claims Assistance Act (VCAA), in part, describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  In this case, 
the Board finds that VA has substantially satisfied the 
duties to notify and assist, as required by the VCAA.  To the 
extent that there may be any deficiency of notice or 
assistance, there is no prejudice to the veteran in 
proceeding with this appeal given the favorable nature of the 
Board's decision regarding reopening the veteran's claim.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Factual background

In a rating decision dated in June 1970, the RO in Roanoke, 
Virginia, granted service connection for amebiasis and 
assigned a 10 percent rating from the day after the veteran's 
discharge from service in February 1970.  This was followed 
by a reduction of the rating from 10 percent to 0 percent 
from October 1971.  Later, in May 1983, the veteran reported 
he had had surgery at the VA Medical Center (VAMC) in 
Baltimore, Maryland, in April 1983 and said he wanted a 
temporary total rating and an increased rating for his 
service-connected disability.  In response, in a rating 
decision dated in June 1983, the RO in Baltimore, Maryland, 
noted the veteran had a small bowel resection and laparotomy 
in April 1983 and determined that this procedure was 
unrelated to the veteran's service-connected amebiasis.  The 
veteran filed a notice of disagreement, and the RO issued a 
SOC in August 1983 and a SSOC in December 1983.  The veteran 
did not perfect his appeal.  

By the time of the December 1983 SSOC, the record included 
the veteran's service medical records, which show complaints 
of stomach cramping, nausea, vomiting, and diarrhea while the 
veteran was in Vietnam.  In January 1970, the veteran was 
hospitalized for evaluation of his abdominal pain which had 
been persistent for the past six weeks.  After physical 
examination and laboratory studies, the diagnosis was 
amebiasis.  

Other evidence included the report of a March 1971 VA 
examination at which the veteran was diagnosed as having a 
history of amebiasis, not found on examination.  The 
remaining evidence of record consisted of VA medical records 
including an entry dated in February 1971 showing the veteran 
complained of occasional abdominal discomfort; in March 1971, 
tests for amebiasis were noted to be negative.  Later in 
1971, the veteran was seen with complaints of occasional 
abdominal pain and watery stools, sometimes twice a day.  
Medication was prescribed.  

The record included an April 1983 hospital summary showing 
the veteran was admitted with complaints of crampy abdominal 
pain, nausea, and vomiting.  The veteran was noted to be very 
tender in the right lower quadrant over McBurney's point.  
Upon suspicion of appendicitis, surgery was performed.  A 
normal appendix was found, and a small venous infarction of 
approximately 18 inches of small intestine, approximately mid 
ileum, was found and resected.  The veteran underwent an 
appendectomy, segmental resection of the gangrenous segment 
of small bowel, and end to end anastomosis.  It was stated 
that it was probable that the veteran had a volvulus of a 
small segment of the small intestine or possibly a small 
venous infarction.  The final diagnosis was small bowel 
obstruction and gangrene.  The microscopic diagnosis reported 
in an April 1983 pathology report was (1) appendix without 
significant pathological abnormality; (2) segment of small 
bowel showing hemorrhagic necrosis of entire thickness of 
wall.  The pathologist noted that mesenteric blood vessels 
were explored and no vascular obstruction was identified.  In 
a pathology report addendum dated in November 1983, it was 
stated that sections of small intestine and appendix were 
reviewed and no evidence of amebiasis was seen on routine "H 
&E" and special stains.  

At a hearing in September 1983, the veteran testified that he 
was told that the amebiasis from service left a scar and the 
scar tissue from the amebiasis caused his intestine to become 
inflamed and blocked.  

Evidence added to the record subsequent to the December 1983 
SSOC includes an April 1983 VA medical certificate, which 
shows that when the veteran reported to the emergency room 
with complaints of several hours of mid to lower abdominal 
pain, he gave a history of amebiasis and reported he was 
followed by VA.  He said he had been removed from therapy a 
year ago and described his pain as different from his 
amebiasis pain.  The diagnosis was rule out appendicitis, and 
the veteran was admitted to the hospital.  Also added to the 
record were progress notes from the April 1983 
hospitalization and a copy of the hospital summary previously 
of record as well as post-surgical outpatient records dated 
in 1983, which were also previously of record.  

The veteran underwent a VA fee-basis examination in May 2004, 
and at that time gave a history of diarrhea with vomiting in 
service, for which he received treatment.  He said that after 
service he continued to have some problems with crampy 
abdominal pain and occasional vomiting, and in 1983 the pain 
in his abdomen was severe.  He was hospitalized, and the 
doctors thought he had appendicitis.  He said doctors told 
him his appendix was okay, but a portion of his intestine was 
found to be rotten or deteriorated and was removed.  The 
veteran reported the surgery helped tremendously with the 
abdominal pain he had been having previously.  The physician 
noted the veteran had a history of amebiosis, an infection of 
the intestine with amoeba, most likely from contaminated 
water in service.  The physician said this infection, with 
proper antibiotic therapy, is a limited one.  The physician 
noted that the veteran related having had problems with his 
bowels and then having had surgery on his intestines, but 
said there were no medical records available.  The veteran 
was noted to have current symptoms of alternating diarrhea, 
constipation, and crampy abdominal pain.  

In May 2006, the veteran's representative referred generally 
to medical manuals saying they state that certain types of 
amebiasis can cause deterioration of tissues.  At the 
August 2007 hearing, the veteran testified that he started 
having problems with abdominal pain and diarrhea in service 
and that the doctor who evaluated him while he was 
hospitalized in service told him that in matter of years his 
intestines would deteriorate.  He testified that after 
service, he continued to have the same kind of pain and 
diarrhea and that after service he went to VA for treatment.  
He said that at the time of the surgery in 1983 he was doing 
a lot of vomiting.  He testified that he was told after the 
surgery that his appendix looked healthy but they had found 
his intestines were rotten and they hoped they removed all 
the infected parts.  

Legal criteria and analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Secondary service connection shall be awarded when a 
disability "is proximately due to or the result of a 
service-connected disease or injury."  38 C.F.R. § 3.310(a) 
(2006).  Amendment of 38 C.F.R. § 3.310, which became 
effective October 10, 2006, provides for the award of 
secondary service connection based on aggravation of a 
nonservice-connected disability by a service-connected 
disability.  See 71 Fed. Reg. 52744-52747 (Sept. 7, 2006) 
(now codified at 38 C.F.R. § 3.310(b)).  This is codification 
of interpretation of existing law as announced by the United 
States Court of Appeals for Veterans Claims in Allen v. 
Brown, 7 Vet. App. 439 (1995).  

In order to prevail on the merits of the issue of secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical evidence establishing a nexus between the 
service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998).  

In its June 1983 rating decision, the Roanoke RO determined 
that the small bowel resection was not related to the 
veteran's service-connected amebiasis.  The veteran disagreed 
with that decision, and the RO issued a SOC and SSOC.  The 
veteran did not file a substantive appeal, and the RO 
decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.302(a).  

Despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  New evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

In November 2003, the veteran filed his current claim, which 
has been characterized as service connection for residuals of 
small bowel resection.  In view of the prior final June 1983 
rating decision that determined that the small bowel 
resection was not related to the service-connected amebiasis, 
the Board will evaluate whether new and material evidence has 
been presented to reopen the claim and notes, as outlined in 
the Introduction, that, regardless of a RO's current action 
regarding reopening the veteran's claim, the Board must 
independently address the issue of reopening the veteran's 
previously denied claim.  See Barnett, 83 F.3d at 1383.  

With these considerations, the Board must now review all of 
the evidence added to the record since the December 1983 
SSOC.  At this stage, the credibility of new evidence is 
presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

On review of the evidence added to the record since the 1983 
decision, the Board finds that while new, much of the medical 
evidence, which is mainly hospital progress notes, added to 
the record is not material as it does not relate the small 
bowel resection to service or to the veteran's service-
connected amebiasis.  While new, the May 2004 VA fee-basis 
examination report also does not address whether the small 
bowel resection is related to the veteran's service-connected 
disability, but it does include the veteran's history of 
continuing abdominal pain and diarrhea from service to the 
time of the 1983 surgery.  The Board finds that this, in 
conjunction with the veteran's August 2007 hearing testimony 
that the physician who evaluated his amebiasis in service 
stated that amebiasis would lead to deterioration of his 
intestines provides new and material evidence that serves to 
reopen the claim.  The examination report and hearing 
testimony were not previously of record and are therefore 
new, and this evidence is material because it relates to an 
unestablished fact necessary to substantiate the claim.  It 
provides evidence of continuation of abdominal pain and 
diarrhea from service to the surgery and presuming the 
veteran's testimony credible for purposes of reopening, tends 
to establish that the deterioration of the intestine 
requiring small bowel resection was causally related to the 
service-connected amebiasis.  This evidence thus raises a 
reasonable possibility of substantiating the claim.  Since 
the evidence is both new and material, the claim may be, and 
is, reopened.  


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for residuals of small 
bowel resection secondary to service-connected amebiasis is 
reopened, and to that extent only the appeal is granted.  


REMAND

The claim of entitlement to service connection for residuals 
of small bowel resection secondary to service-connected 
amebiasis having been reopened, it must be reviewed on a de 
novo basis.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  
Although the evidence of record includes the April 1983 
hospital summary and hospital progress notes, it does not 
include a copy of the April 1983 operation report, and that 
would be pertinent to the claim.  The Board further notes 
that although the veteran was provided a VA fee-basis 
examination in May 2004, the physician did not provide an 
opinion as to whether the small bowel resection was related 
to the service-connected amebiasis.  In any event, that 
examiner had no medical records available for review.  It is 
the judgment of the Board that that a medical opinion as to 
the relationship of the small bowel resection to his service-
connected amebiasis that is based on examination of the 
veteran and review of the entire record would facilitate its 
decision.  38 C.F.R. § 3.159.  

The remaining claim on appeal is entitlement to benefits 
under 38 U.S.C. § 1151 for additional disability, claimed as 
residuals of an appendectomy, due to VA surgical treatment in 
April 1983.  In this regard, the veteran contends that VA 
misdiagnosed him as having appendicitis and during the 
April 1983 surgery removed his appendix, which was healthy.  
He contends that as a result he has additional disability, 
including a scar.  

Governing law and regulations provide that when a veteran 
suffers additional disability or death as the result of 
training, hospital care, medical or surgical treatment, or an 
examination by VA, disability compensation shall be awarded 
in the same manner as if such additional disability or death 
were service-connected.  See 38 U.S.C.A. § 1151; 38 C.F.R. 
§ 3.361.  

To establish entitlement to § 1151 benefits in claims filed 
on or after October 1, 1997, as here, it must be shown that 
the VA treatment in question resulted in additional 
disability and that the proximate cause of the disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the medical or surgical treatment, or that the 
proximate cause of additional disability was an event which 
was not reasonably foreseeable.  See VAOPGCPREC 40-97; 
38 U.S.C.A. § 1151.  In determining whether additional 
disability exists, VA compares the veteran's physical 
condition immediately prior to the surgery upon which the 
claim for benefits is based with the physical condition after 
the surgery.  38 C.F.R. § 3.361(b).  

Although the RO outlined the pertinent regulation, 38 C.F.R. 
§ 3.361, in its September 2005 statement of the case, at no 
time has the RO provided the veteran with a letter that 
notifies the veteran of the information and evidence 
necessary to substantiate his claim, what information he 
should provide, and what evidence VA will obtain.  This is 
required under the provisions of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159, and the claim must be remanded so that 
this can be accomplished.  In addition, it is the judgment of 
the Board that the same April 1983 VA operation report as 
referred to above should be considered in the adjudication of 
this claim.  The veteran has not undergone VA examination 
with respect to his claim under 38 U.S.C. § 1151, and as 
there is no medical opinion of record that addresses 
explicitly the various issues that must be considered in a 
section 1151 claim filed on or after October 1, 1997, a VA 
examination for such medical opinion is necessary.  See 
38 C.F.R. § 3.159.  

During the pendency of this appeal, in March 2006, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, as to neither the service connection 
claim nor the section 1151 claim has the veteran been 
notified what type of information and evidence is necessary 
to establish a disability rating or effective date for the 
disabilities on appeal.  As these questions are involved in 
the present appeal, the veteran must be provided proper 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
that informs him that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded for residuals of small bowel resection 
secondary to amebiasis or compensation benefits are awarded 
under 38 U.S.C. § 1151 for appendectomy residuals and also 
includes an explanation as to the type of evidence that is 
needed to establish both a disability rating and an effective 
date.  

Accordingly, the case is REMANDED for the following action:

1.  In accordance with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159 provide 
the veteran with notice of what 
information and evidence is needed to 
substantiate his claim of entitlement 
to benefits under 38 U.S.C. § 1151 for 
additional disability, claimed as 
residuals of an appendectomy, due to VA 
surgical treatment in April 1983.  For 
both the section 1151 claim and the 
claim for service connection for 
residuals of small bowel resection 
secondary to amebiasis, provide the 
veteran with notice in accordance with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159 that includes an explanation as 
to the information or evidence needed 
to establish a disability rating and 
effective date as outlined by the Court 
in Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

2.  Obtain and associate with the 
claims file the operation report for 
the small bowel resection and 
laparotomy, including appendectomy, the 
veteran underwent at the VAMC in 
Baltimore, Maryland, in April 1983.  
All action to obtain the requested 
report should be documented fully in 
the claims file.  

3.  Thereafter, arrange for a VA 
examination of the veteran to determine 
the nature and extent of residuals 
(including, but not limited to, scars) 
of the April 1983 small bowel resection 
and laparotomy with appendectomy.  All 
indicated studies should be performed.  

After examination of the veteran and 
review of the record, including the 
veteran's service medical records and 
post-service medical evidence, the 
examiner should provide an opinion as 
to whether it is at least as likely as 
not (50 percent probability or higher) 
that the April 1983 the hemorrhagic 
necrosis of the entire thickness of the 
small bowel that required small bowel 
resection was caused or chronically 
worsened by the veteran's service-
connected amebiasis.  

In addition, and again after review of 
the entire record, the examiner should 
provide an opinion as to whether it is 
at least as likely as not (50 percent 
probability or higher) that the removal 
of the veteran's healthy appendix was 
caused by carelessness, negligence, 
lack of proper skill, error in 
judgment, or similar instance of fault 
on the part of VA in furnishing the 
hospital care, medical, and surgical 
care, i.e., is at least as likely as 
not (50 percent probability or higher) 
that VA failed to exercise the degree 
of care that would be expected of a 
reasonable health care provider.  

The examiner should discuss the 
rationale for each opinion, whether 
favorable or unfavorable, based on the 
findings on examination and information 
obtained from review of the record.  If 
the examiner is unable to provide the 
requested opinion, please indicate this 
expressly and discuss why this is not 
possible or feasible.  

The claims file must be provided to the 
examiner for review.  

4.  Then, after completion of any 
additional development indicated by the 
state of the record adjudicate, on a de 
novo basis, the claim of entitlement to 
service connection for residuals of 
small bowel resection secondary to 
service-connected amebiasis.  In 
addition, readjudicate the claim of 
entitlement to benefits under 38 U.S.C. 
§ 1151 for additional disability, 
claimed as residuals of an 
appendectomy, due to VA surgical 
treatment in April 1983.  If any 
benefit sought on appeal remains 
denied, issue an appropriate SSOC and 
provide the veteran and his 
representative an opportunity to 
respond.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


